Title: To Thomas Jefferson from William Woods, 14 January 1807
From: Woods, William
To: Jefferson, Thomas


                        
                            Washington 14 Jany. 1807
                        
                        Wm. Woods Grocer of Baltimore 
                  Presents his best respects to Thomas Jefferson President of the United States
                            of of America and begs he will please accept of a Mammoth Cheese in miniature (made in the place whence came the Mammoth
                            Cheese) as a Small token of respect due to him for his Great Services done the United States and himself as an
                        Individual
                    